Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/20 and 1/09/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 4, 6, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 ,4, 6, 17,18, and 20 all recite the limitation "the locking cylinder" in line 2 of claim 3,4,6,17, 18 and 20.  There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of a locking cylinder prior to this recitation. 
	Claim 3, 4, 6, 17, 18 and 20 recite the limitation “the locking cylinder”. Examiner has reviewed the specification and the drawings for a locking cylinder, but neither discuss a “locking cylinder”. In fact, a word search of the term “locking cylinder” receives zero hits within the specification. 
However, upon review of the discussed function of “the locking cylinder” in claims 3, 4, 6, 17, 18 and 20 in light of the specification, it is apparent to the Examiner r that Applicant has mistakenly termed the locking piston as “the locking cylinder” in these claims. Examiner suggests Applicant replace “the locking cylinder” with – the locking piston—. Such amendment is likely what was intended and is supported in Applicant’s specification in paragraph [0023-0024].
	For purposes of compact prosecution and as supported by the specification, the Examiner has interpreted “the locking cylinder” to actually be “the locking piston.” For his analysis of claims 3, 5, 6, 17, 18 and 20. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuaan, U.S. Patent 10,145,395 (hereinafter “Stuaan”).	In Reference to Claim 1: 
Staunn discloses a cylinder; a rod configured to move axially in and out of the cylinder; a cylinder lock system configured to control movement of the rod and/or cylinder, the cylinder lock system comprising: a cap-end fixture configured to couple to the cylinder and configured to receive the rod; a rod-end fixture configured to couple to an end of the rod; and a lock piston, the lock piston comprising a protrusion, wherein the lock piston is configured to rotate about the rod and selectively couple the protrusion to the cap-end fixture to lock and unlock the rod-end fixture to the cap-end fixture.  See, Annotated Figure below with all elements labeled. See, also Figure 1A which illustrates 
    PNG
    media_image1.png
    896
    672
    media_image1.png
    Greyscale
the locked state.

In Reference to claim 8:
Stuaan further discloses wherein the cylinder is a hydraulic cylinder. See, Col. 3. Lines 19-25 which discloses that the master actuator may be a hydraulic actuator or powered by a pressurized hydraulic fluid. 
In Reference to Claim 15: 
Stuann discloses a cylinder lock system, comprising: a cap-end fixture configured to couple to a cylinder and configured to receive a rod: a rod-end fixture configured to couple to an end of the rod: and a lock piston, the lock piston comprising a protrusion, wherein the lock piston is configured to rotate about the rod and selectively couple the protrusion to the cap-end fixture to lock and unlock the rod-end fixture to the cap-end fixture. See, Annotated Figure above which clearly depicts all the element and the means of rotation.
Allowable Subject Matter
Claim 9-14 are allowed. The prior art fails to disclose a cylinder lock system featuring: “a latch pin configured to couple to an agricultural implement; a bar configured to rotatingly couple to the agricultural implement and to an end of the rod; a dog configured to rotatingly couple to the bar and to the latch pin; and wherein the bar is configured to rotate in response to retraction of the rod and/or the cylinder to rotate the dog about the latch pin.”

Claims 3, 4, 6, 17, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 2, 5, 7, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/           Examiner, Art Unit 3745